944 F.2d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel Duwaine LEES, Petitioner-Appellant,v.Kenneth W. DUCHARME, Respondent-Appellee.
No. 91-35102.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 9, 1991.*Decided Sept. 11, 1991.

Before EUGENE WRIGHT, FARRIS and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Lees, a state prisoner who was barred from raising a federal constitutional claims in state court because of procedural default, cannot litigate these same claims in a § 2254 habeas corpus proceeding without showing cause for and actual prejudice from the default.   See Engle v. Isaac, 456 U.S. 107, 110 (1982) (citing  Wainwright v. Sykes, 433 U.S. 72, 87 (1977)).   This same cause and prejudice standard applies to procedural defaults by pro se litigants.   Hughes v. Idaho Bd. of Corrections, 800 F.2d 905, 908 (9th Cir.1986).   Lees failed to show cause.   We find that the court held correctly that Lees' procedural default barred him from bringing the habeas petition and further that the rule was not prejudicially applied to Lees as a pro se litigant.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3